DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

I. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over GRIBETZ et al. (US Pub.: 2020/0023189) in view of Shams et al. (US Patent 6,145,072).

As per claim 1, GRIBETZ teaches/suggests a computer processing architecture comprising: a micro-controller (e.g. associated with processor/controller(s) 14) configured to: receive the processed data (e.g. associated with processed signals that 
GRIBETZ does not teach the computer processing architecture comprising: 
a plurality of processors, each processor configured to: 
receive a set of data from one or more input channels or from another processor;  
execute at least one of a plurality of individualized processes on the data; and 
output the processed data according to an independent clock domain of the processor; 
a plurality of switches, wherein each switch connects a processor to an input channel of the one or more input channels or to another processor;
control the plurality of switches by activating or deactivating each switch;  
generate a pipeline of processors from activating and deactivating the plurality of switches; and 
select one or more individualized processes of the plurality of individualized processes that each processor within the pipeline executes. 
Shams teaches/suggests a computer processing architecture comprising: a plurality of processors (e.g. associated with processing elements 10 in Fig. 1-2 and Fig. 4), each processor configured to: receive a set of data from one or more input channels or from another processor (e.g. associated with receiving data via input of I/O port 28 through corresponding switch 14 in Fig. 1-2 and Fig. 4: col. 5, l. 34 to col. 6, l. 65); execute at least one of a plurality of individualized processes on the data (e.g. associated with functional units 24 that operates on the data in Fig. 4: col. 5, l. 34 to col. 6, l. 65);  and output the processed data according to an independent clock domain of 
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Shams’ dynamically reconfigurable switch into GRIBETZ’s architecture for the benefit of efficiently implementing neural networks Shams, col. 2, ll. 4-33; and col. 7, ll. 17-19) to obtain the invention as specified in claim 1.

As per claim 2, GRIBETZ and Shams teach/suggest all the claimed features of claim 1 above, where GRIBETZ and Shams further teach/suggest the computer processing architecture further comprising: one or more sensors (e.g. GRIBETZ, [0229]; [0283]-[0284]; [0291]) coupled to the one or more input channels and configured to collect neural signals, wherein the plurality of processors are each further configured to receive the set of data from at least one of the one or more sensors or from another processor (GRIBETZ, [0041]; [0063]; [0103]; [0182]-[0189]; [0229]; [0266]-[0267]; [0278]-[0284]; [0291]; [0424]; and Shams, Fig. 1-2A; Fig. 4-6B; col. 1, l. 29 to col. 2, l. 42; and col. 5, l. 22 to col. 7, l. 26; col. 9, ll. 9-19).
 
As per claim 3, GRIBETZ and Shams teach/suggest all the claimed features of claim 1 above, where GRIBETZ and Shams further teach/suggest the computer processing architecture comprising: wherein the computer processing architecture is implemented within a brain-computer interface (BCI) (GRIBETZ, [0041]) (GRIBETZ, [0041]; [0063]; [0103]; [0182]-[0189]; [0266]-[0267]; [0278]-[0282]; [0424]; and Shams, Fig. 1-2A; Fig. 4-6B; col. 1, l. 29 to col. 2, l. 42; and col. 5, l. 22 to col. 7, l. 26; col. 9, ll. 9-19). 
 
As per claim 4, GRIBETZ and Shams teach/suggest all the claimed features of claim 1 above, where GRIBETZ and Shams further teach/suggest the computer GRIBETZ, Fig. 5, ref. 17) configured to transmit communications corresponding to the processed data (GRIBETZ, [0041]; [0063]; [0103]; [0182]-[0189]; [0266]-[0267]; [0278]-[0282]; [0424]; and Shams, Fig. 1-2A; Fig. 4-6B; col. 1, l. 29 to col. 2, l. 42; and col. 5, l. 22 to col. 7, l. 26; col. 9, ll. 9-19). 
 
As per claim 5, GRIBETZ and Shams teach/suggest all the claimed features of claim 1 above, where GRIBETZ and Shams further teach/suggest the computer processing architecture comprising: wherein the micro-controller is further configured to adjust a set of parameters corresponding to the execution of the at least one individualized process for at least one processor (GRIBETZ, [0041]; [0063]; [0103]; [0182]-[0189]; [0266]-[0267]; [0278]-[0282]; [0424]; and Shams, Fig. 1-2A; Fig. 4-6B; col. 1, l. 29 to col. 2, l. 42; and col. 5, l. 22 to col. 7, l. 26; col. 9, ll. 9-19). 
 
As per claim 6, GRIBETZ and Shams teach/suggest all the claimed features of claim 1 above, where GRIBETZ and Shams further teach/suggest the computer processing architecture comprising: wherein each processor comprises a dedicated local memory, wherein the dedicated local memory stores a set of instructions for executing the plurality of individualized processes, a set of parameter values corresponding to the individualized processes, and the processed data (GRIBETZ, [0041]; [0063]; [0103]; [0182]-[0189]; [0266]-[0267]; [0278]-[0282]; [0424]; and Shams, Fig. 1-2A; Fig. 4-6B; col. 1, l. 29 to col. 2, l. 42; col. 3, ll. 40-50and col. 5, l. 22 to col. 7, l. 56; col. 9, ll. 9-19), wherein it would have been obvious and/or well-known for the 
 
As per claim 7, GRIBETZ and Shams teach/suggest all the claimed features of claim 1 above, where GRIBETZ and Shams further teach/suggest the computer processing architecture further comprising: a plurality of neural stimulators (e.g. GRIBETZ, [0229]; [0283]-[0284]; [0291]), wherein the micro-controller is further configured to activate at least one of the plurality of neural stimulators according to the processed data (GRIBETZ, [0041]; [0063]; [0103]; [0182]-[0189]; [0229]; [0266]-[0267]; [0278]-[0284]; [0291]; [0424]; and Shams, Fig. 1-2A; Fig. 4-6B; col. 1, l. 29 to col. 2, l. 42; and col. 5, l. 22 to col. 7, l. 26; col. 9, ll. 9-19). 
 
As per claim 8, GRIBETZ and Shams teach/suggest all the claimed features of claim 7 above, where GRIBETZ and Shams further teach/suggest the computer processing architecture comprising: wherein the micro-controller is further configured to activate 16 neural stimulators simultaneously, wherein the activation expends 0.5 mW of power (GRIBETZ, [0041]; [0063]; [0103]; [0182]-[0189]; [0266]-[0267]; [0278]-[0282]; [0370]; [0424]; and Shams, Fig. 1-2A; Fig. 4-6B; col. 1, l. 29 to col. 2, l. 42; and col. 5, l. 22 to col. 7, l. 26; col. 9, ll. 9-19), wherein it would have been obvious and/or well-known for the resulting combination of the references to further teach/suggest the above claimed features as one of ordinary skilled in the art minimizes power requirement. 
 
GRIBETZ and Shams teach/suggest all the claimed features of claim 1 above, where GRIBETZ and Shams further teach/suggest the computer processing architecture comprising: wherein the plurality of processors are selected from the group consisting of a compression processor, a Fast Fourier Transform processor, a cross-correlation processor, a bandpass filter processor, a support vector machine processor, a threshold processor, a non-linear energy operator processor, a linear integer coding processor element, a gateway processor, an encryption processor, a pair-search processor, a counter value processor, and a range encoding processor (GRIBETZ, [0041]; [0063]; [0103]; [0178]; [0182]-[0189]; [0266]-[0267]; [0278]-[0282]; [0330]; [0374]; [0424]; and Shams, Fig. 1-2A; Fig. 4-6B; col. 1, l. 29 to col. 2, l. 42; and col. 5, l. 22 to col. 7, l. 26; col. 9, ll. 9-19), wherein it would have been obvious and/or well-known for the resulting combination of the references to further teach/suggest the above claimed features as the BCI system comprises the array of processing elements for proper operation. 
 
As per claim 10, GRIBETZ and Shams teach/suggest all the claimed features of claim 1 above, where GRIBETZ and Shams further teach/suggest the computer processing architecture comprising: wherein the micro-processor is further configured to: select a pipeline design according to the processed data, wherein the pipeline design is selected from the group consisting of a seizure prediction pipeline, a movement intent pipeline, a compression pipeline, a neural activity spike detection pipeline, and an encryption pipeline, wherein the generated pipeline is generated according to the selected pipeline design (GRIBETZ, [0006]; [0041]; [0063]; [0103]; [0178]; [0182]-Shams, Fig. 1-2A; Fig. 4-6B; col. 1, l. 29 to col. 2, l. 42; and col. 5, l. 22 to col. 7, l. 26; col. 9, ll. 9-19), wherein it would have been obvious and/or well-known for the resulting combination of the references to further teach/suggest the above claimed features as the BCI system comprises the array of processing elements for proper operation. 
 
As per claim 11, GRIBETZ and Shams teach/suggest all the claimed features of claim 1 above, where GRIBETZ and Shams further teach/suggest the computer processing architecture comprising: wherein the plurality of processors operate on an asynchronous architecture (GRIBETZ, [0041]; [0063]; [0103]; [0182]-[0189]; [0266]-[0267]; [0278]-[0282]; [0424]; and Shams, Fig. 1-2A; Fig. 4-6B; col. 1, l. 29 to col. 2, l. 42; and col. 5, l. 22 to col. 7, l. 26; col. 9, ll. 9-19), wherein it would have been obvious and/or well-known for the resulting combination of the references to further teach/suggest the above claimed features as asynchronous operation is obvious and/or well-known to one of ordinary skilled in the art (Kalamatianos et al. (US Pub.: 2018/0217844) teaches/suggest that asynchronous SIMD in paragraph [0028]). 
 
As per claim 12, GRIBETZ and Shams teach/suggest all the claimed features of claim 1 above, where GRIBETZ and Shams further teach/suggest the computer processing architecture comprising: wherein the one more individualized processes within the pipeline are executed by one or more computation loops (GRIBETZ, [0041]; [0063]; [0103]; [0182]-[0189]; [0229]; [0266]-[0267]; [0278]-[0284]; [0291]-[0292]; [0424]; Shams, Fig. 1-2A; Fig. 4-6B; col. 1, l. 29 to col. 2, l. 42; and col. 5, l. 22 to col. 7, l. 26; col. 9, ll. 9-19).

II. PERTINENT PRIOR ART NOT RELIED UPON
Kalamatianos et al. (US Pub.: 2018/0217844) teaches/suggest that asynchronous SIMD in paragraph [0028]
III. CLOSING COMMENTS
CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-12 have received a first action on the merits and are subject of a first action non-final.
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        September 11, 2021